

115 HRES 1111 IH: Calling on the Government of Cameroon, armed separatist groups, and all citizens to respect human rights and adopt nonviolent approaches to conflict resolution.
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1111IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Bass (for herself, Mr. Smith of New Jersey, Mr. Rush, Mr. Kind, Mr. McGovern, Mr. Grijalva, Ms. Moore, Ms. Clarke of New York, Mr. Cohen, Mr. Johnson of Georgia, Mr. Carson of Indiana, Ms. Fudge, Mr. Connolly, Mr. Castro of Texas, and Mr. Garrett) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the Government of Cameroon, armed separatist groups, and all citizens to respect human
			 rights and adopt nonviolent approaches to conflict resolution.
	
 Whereas Anglophone Cameroonians have long felt marginalized by official actions and policies of the Government of Cameroon;
 Whereas beginning in late 2016, protests organized by lawyers, teachers, and students were violently repressed by the Government of Cameroon, leading to numerous deaths and imprisonments, including of journalists, lawyers, and an Anglophone judge on the country’s Supreme Court;
 Whereas, in January 2017, the Government ordered the suspension of internet services in the northwest and southwest Anglophone regions of Cameroon, the suspension lasting for 93 days and having a major, debilitating effect on the economy, educational institutions, freedom of expression, and social communication of the region’s 5 million residents;
 Whereas the conflict escalated in late September and early October 2017, when Cameroonian security forces brutally cracked down on unarmed civilians peacefully demonstrating, resulting in dozens of deaths and leaving over 100 injured;
 Whereas, in 2017, armed separatists launched a campaign to pressure school officials in the Anglophone region to go on strike as part of a boycott against the Government of Cameroon, and began burning school buildings and threatening education officials with violence if they did not comply with a boycott of schools in the Anglophone regions;
 Whereas human rights monitors have documented armed separatists killing tribal chiefs and targeting civilians who are perceived to be supporting or working with the Government of Cameroon, and reports indicate that armed separatists have killed over 80 Cameroonian security force personnel;
 Whereas numerous credible reports from human rights monitors, including the United Nations High Commissioner for Human Rights, have documented the excessive use of force by government security forces against Cameroonians living in the Anglophone regions, including the burning of villages, the use of live ammunition against protestors, arbitrary arrest and detention, torture, and sexual abuse;
 Whereas the United States Department of State has expressed serious concern over the Government’s use of force to restrict free expression, and the use of violence against individuals protesting the Government’s discriminatory policies in the country’s Anglophone regions;
 Whereas both the Government of Cameroon security forces and armed separatists have been documented targeting and brutally killing civilians, including women and children;
 Whereas the Government of Cameroon has repeatedly restricted freedoms of expression by shutting down the internet, harassing and detaining journalists, refusing licenses to independent media, and intensifying political attacks against the independent press;
 Whereas the United Nations Office for the Coordination of Humanitarian Affairs said that since December 2017, the violence has resulted in the internal displacement of over 500,000 people across Cameroon;
 Whereas the office of the United Nations High Commissioner for Refugees reports that more than 20,000 Cameroonian refugees have registered in Nigeria;
 Whereas emergency officials in Nigeria have reported that the number of refugees having fled from Cameroon since October 2017 exceeds 40,000;
 Whereas some of those who have fled to Nigeria have been deported to Cameroon, where they are at risk of unfair trial and torture; and
 Whereas the United States Department of State has expressly called on the Government of Cameroon to respect the rights, including the right to due process, of 47 Cameroonians forcibly returned from Nigerian custody to Cameroonian authorities, many of whom had reportedly submitted asylum claims in Nigeria: Now, therefore, be it
		
	
 That the House of Representatives— (1)strongly condemns the abuses committed by the Government of Cameroon, security forces, and armed separatist groups, including extrajudicial killings and detentions, the use of force against nonviolent civilians and protestors, and violations of the freedoms of press, expression, and assembly;
 (2)affirms that the United States continues to hold the Government of Cameroon responsible for upholding the rights of all citizens, regardless of political views or beliefs or the regions in which they reside;
 (3)urges all parties, including political opposition groups, to exercise restraint and to ensure that protests remain peaceful;
 (4)urges the Government of Cameroon to— (A)initiate a credible, good, and full faith effort to work with religious and community leaders in the Anglophone region to address grievances and seek nonviolent solutions to resolve conflict, including possibly involving an independent mediator in such negotiations;
 (B)respect the fundamental rights of all Cameroonian citizens, including political activists and journalists;
 (C)ensure that any security operations are conducted in accordance with international human rights standards, including efforts to ensure security forces only use force under appropriate circumstances;
 (D)investigate all allegations of human rights violations committed in the Anglophone regions and take the necessary measures to prevent arbitrary detention, torture, enforced disappearances, deaths in custody, and inhumane prison conditions;
 (E)promptly charge or release all those detained in the context of the Anglophone crisis, including the 47 Anglophone activists arrested in Nigeria, and ensure that any future detainees are treated with due process, in line with Cameroon’s penal code;
 (F)ensure that detainees are treated fairly and humanely, with proper judicial proceedings, including a registry of those detained by the Cameroonian security forces, and with full access to legal resources; and
 (G)release human rights defenders, civil society activists, political prisoners, journalists, trade unionists, teachers, and any other citizens who have been arbitrarily arrested and detained without trial or charge; and
 (5)urges the separatist groups to— (A)engage with regional and government officials to peacefully express grievances and credibly engage in nonviolent efforts to resolve the conflict;
 (B)immediately stop committing human rights abuses, including killings of civilians, torture, kidnapping, and extortion;
 (C)end the school boycott and immediately cease attacks on schools, teachers, and education officials, and allow for the safe return of all students to class; and
 (D)immediately release all civilians illegally detained or kidnapped. 